— Appeal by defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered July 6 and 7, 1981, convicting him of rape in the first degree, aggravated sexual assault, robbery in the first degree (six counts), assault in the first degree, sexual abuse in the first degree, unlawful imprisonment in the second degree (two counts), and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence. Judgment affirmed. We find no merit in the claim that the complaining witness’ reference to the defendant’s incarceration violated the trial court’s Sandoval ruling. The offending answer was evoked by defendant’s cross-examination and the error, if any, is attributable to the defendant. Furthermore, while the failure to charge alibi was error and the trial court’s marshaling of the evidence was somewhat unbalanced, the defendant’s failure to object resulted in a failure to preserve these issues for appellate review. Although we agree that the receipt in evidence of the felony complaint and corroborating affidavit had the effect of bolstering the complainant’s testimony, we conclude that the defendant opened the door for the admission and the effect of the documents on the verdict was harmless in view of the *1074overwhelming proof of guilt. We find no merit in the other claims of error. Lazer, J. P., Weinstein, Bracken and Rubin, JJ., concur.